Exhibit 10.13

WENTWORTH ENERGY, INC.

115 West 7th Street

Suite 1400

Fort Worth, Texas 76102







April 12, 2006




Mr. Sam Del Presto




Mr. Del Presto:




This letter is to confirm our understanding with respect to the engagement by
Wentworth Energy, Inc. (the “Company”) of Sam Del Presto and/or Del Presto (the
Consultant) to provide financial investment and business consulting services to
the Company as follows:




The term of Consultant’s engagement hereunder shall be for a period of one year
commencing on the date hereof (the “Consulting Period”).




As compensation for the consulting services to be rendered by Consultant to the
Company related to the introduction and obtaining an initial financial
investment for the Company in the amount of at least $35,000,000.00 (the
“Financial Investment”), the company agrees to pay the sum of $750,000 and issue
to the Consultant 300,000 warrants to purchase the Company’s common stock at a
price of $5.00 per share upon completion of the Financial Investment for the
Company by, or introduced and arranged by, Consultant on terms acceptable to the
Company.   The Company shall endeavor to include any shares in the first
registration statement filed by the Company after the date hereof in which such
shares may be lawfully registered.




Each party introduced to the Company by Consultant hereunder on the date of this
agreement shall be listed in Schedule A hereto.  Subsequent to the date of this
agreement and immediately upon Consultant’s introduction of such a party to the
Company, Consultant shall deliver to the Company a Schedule A amended to include
each such additional party.




Additional compensation to the Consultant will be based on the Company’s need
for specific financial and business consulting services desired.




In the absence of negligence or willful misconduct on the part of Consultant,
the Company agrees to indemnify and hold harmless Consultant to the full extent
lawful from and against all losses, claims, damages, liabilities and expenses
incurred by Consultant that result from bad faith, negligence or actions taken
or omitted to be taken (including any untrue statements made or any statement
omitted to be made) by the Company.  IN the absence of negligence or willful
misconduct on the part of the Company, Consultant will indemnify and hold
harmless the Company and its officers, directors, employees, agents,
shareholders and creditors to the full extent lawful from and against all
losses, claims, damages, liabilities and expenses incurred by them that result
from bad faith, negligence of, or unauthorized





representations (including any untrue statements made or any statement omitted
to be made by, Consultant.  The indemnity provided for in this paragraph shall
survive any termination of this agreement.




Consultant’s relationship with the Company under this agreement shall be that of
an independent contractor, and nothing herein shall be deemed to constitute
either a joint venture or an employment relationship.




This agreement may not be assigned by the parties hereto without the prior
written consent of the other parties hereto.




This agreement and our letter agreement dated April 12, 2006, embodies the
entire agreement and understanding among the parties and supersedes all prior
agreements and understandings, whether written or oral, relating tot he subject
matter hereof.  No waiver, amendment or other modification of this agreement
shall be effective unless in writing and signed by each party to be bound
thereby.




This agreement shall be governed by, and construed in accordance with, the
internal laws of the State of Texas without regard to principles of conflict of
laws.




This agreement may be executed in one or more counterparts, each of which shall
be deemed an original and such counterparts shall together constitute one and
the same instrument.  A facsimile copy of this agreement and all signature
thereon shall constitute an original for all purposes.




Please confirm Consultant’s agreement with the foregoing by signing and
returning this letter where indicated below and returning a copy to us by
facsimile and regular mail.




Very truly yours,




WENTWORTH ENERGY, INC.




/s/ John Punzo

By: John Punzo, Chief Executive Officer




Agreed and Accepted:




Del Presto Family LLC

/s/ Sam Del Presto

By: Sam Del Presto



